Title: To James Madison from Daniel Baldwin, 29 May 1809
From: Baldwin, Daniel
To: Madison, James


Sir,
Newark, May 29, 1809.
Tho’ I have not the pleasure of being personally acquainted with you—yet, being a Soldier of ’76, and beleiving you to be the friend of such, I take this method to make myself known, and beg you to excuse the liberty.
I had the honor of bearing a Captains commission in the first New-Jersey Rigiment, during the Revolutionary War; and of sharing in the hottest conflicts and troubles of my country, from the walls of Quebec, to the commencement of peace. At the bloody affair of Germantown, I lost most of my men, with my left leg; on the stump of which, with the help of a stick, I am still able to make a slow march.
According to a late law, the Secretary at War was invested with power to issue land warrents, for a limited season, to persons who had claims on the estates of deceased Soldiers. As such, I have taken out letters of administration, upon the estates of Some of my Soldiers, who fell at the Battle of Germantown, and who were indepted to me for monies lent. One of them, a Martin Hurley, was wounded at Germantown; and taken prisoner by the British, and hung on the commons at Philadelphia: His will he left to my Leiutenant; which, together with my letters of Administration, I have sent to Mr. Rodney, attorney General. I have taken my measures according to law, and to the direction of G. Dear-bourn, which promised a speedy and favorable issue to my just demands. I was at the great trouble and expence of going to Washington, in hopes of having it speedily accomplished. But it still remains unsettled, notwithstanding all I have done. And now, Sir, as the last resourse; having lost all my old fellow officers, who often stood by me in the hour of distress—I appeal to you, as the first magistrate, and patron of this country, and solicit your friendship: Aid me to obtain my just demands, and to provide for a large and growing family, who have nothing to depend upon but the scanty pension given me for the blood I spilt—And you shall have our prayers for your prosperity and happiness.
Daniel Baldwin
